[J-85-2020][M.O. – Wecht, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                   EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 10 EAP 2020
                                               :
                      Appellee                 :   Appeal from the Judgment of Superior
                                               :   Court entered on 7/11/19 at No. 1670
                                               :   EDA 2017 (reargument denied 8/28/19)
                 v.                            :   affirming vacating and remanding the
                                               :   judgment of sentence entered on
                                               :   4/26/17 in the Court of Common Pleas,
                                               :   Philadelphia County, Criminal Division
KHALID EID,                                    :   at No. CP-51-CR-0003605-2016
                                               :
                      Appellant                :   ARGUED: October 20, 2020


                       CONCURRING AND DISSENTING OPINION


JUSTICE SAYLOR                                                 DECIDED: April 29, 2021


       I join Parts I and II(A) of the majority opinion and respectfully dissent relative to

Part II(B).

       Initially, I note that Appellant argued, in the Superior Court, that Section

1543(b)(1.1)(i) required a flat sentence of 90 days imprisonment.            See Brief for

Appellant dated May 31, 2018, in Commonwealth v. Eid, No. 1670 EDA 2017 (Pa.

Super.), 2018 WL 7291297, at *31-32. Ordinarily, therefore, the position that the statute

is constitutionally infirm and void -- which presently is adopted by the majority sua

sponte -- would be deemed waived. While I recognize that the illegal-sentence doctrine

serves as an exception to waiver principles, previous cases in which the construct has

been applied generally involved the intervening issuance of a controlling ruling

invalidating the underlying statute. See, e.g., Commonwealth v. Barnes, 637 Pa. 493,
503, 151 A.3d 121, 127 (2021) (reflecting the application of the illegal-sentence doctrine

in circumstances in which a defendant’s judgment of sentence violated the intervening

decision in Alleyne v. United States, 570 U.S. 99, 133 S. Ct. 2151 (2016)). I am able to

support the majority’s approach of affording review of the statute’s constitutional validity

only based on the recent precedent in Commonwealth v. Moore, ___ Pa. ___, ___ A.3d

___, 2021 WL 1133063 (Mar. 25, 2021), which I view as broadening the illegal-sentence

doctrine to encompass a far wider array of constitutional challenges to statutes

prescribing criminal liability and sentences, even where no such predicate ruling exists.

See id. at ___, ___ A.3d at ___, 2021 WL 1133063, at *7-9 (Saylor, C.J., concurring).

       On the merits, the majority opinion holds that the absence of a maximum

sentence renders the statute in question unconstitutionally vague.            See Majority

Opinion, slip op. at 22. Along these lines, in Commonwealth v. Bell, 537 Pa. 558, 645

A.2d 211 (1994), this Court previously proclaimed, via a brief footnote, that the

Pennsylvania Constitution -- in a self-acknowledged departure from widely recognized

federal constitutional norms -- requires the General Assembly to prescribe a maximum

sentence. See id. at 566 n.9, 643 A.2d at 215 n.9. “Otherwise,” the Court pronounced,

“the trial judge is free to impose an arbitrary or discriminatory sentence.” Id.

       This simply is not true, however, since it is clearly an abuse of discretion -- and

therefore unlawful -- for a sentencing court to impose an arbitrary or discriminatory

sentence. See generally Harman ex rel. Harman v. Borah, 562 Pa. 455, 469, 756 A.2d

1116, 1123 (2000) (explaining that “[d]iscretion must be exercised on the foundation of

reason” and that an abuse of discretion exists, inter alia, when the trial court has

rendered a judgment that is arbitrary or capricious (citation omitted)).            Indeed,

sentencing courts are required by law to consider a range of factors including the gravity

of the offense in relation to the impact on victims and the community, see 42 Pa.C.S.


                            [J-85-2020][M.O. – Wecht, J.] - 2
§9721(b), and one of the Superior Court’s critical functions is to protect against

manifestly excessive sentences that constitute too severe a punishment.           See 42

Pa.C.S. §9781(b). See generally Commonwealth v. Mouzon, 517 Pa. 419, 423-26, 812

A.2d 617, 620-21 (2002).

      In Bell and subsequently, the Court has blended statutory construction (i.e.,

discernment of whether a maximum sentence that does not appear on the face of a

statute can be found elsewhere) with the requirement, as stated in the Bell footnote, that

defendants must be apprised of a statutory maximum. See, e.g., Commonwealth v.

Ramos, 623 Pa. 420, 432-33, 83 A.3d 86, 94 (2013) (deriving a statutory maximum for

one statute from a different one); Bell, 537 Pa. at 571, 645 A.2d at 218 (same).

However, as the majority otherwise explains, vagueness is to be assessed according to

the ability of ordinary citizens to understand the essential import. See Majority Opinion,

slip op. at 16-17 (citing Kolender v. Lawson, 461 U.S. 352, 357, 103 S. Ct. 1855, 1858

(1983)). And it is unrealistic, to my mind, to expect ordinary citizens to engage in a

cerebral exercise in statutory construction -- for example, by analyzing remote statutory

provisions -- to determine what the maximum sentence might be for any particular

offense.

      Left to my own devices -- in light of this apparent disconnect -- I would reassess

the foundational pronouncement of the Bell footnote in an appropriate case, both since I

believe it was dictum and as it is so superficial as to meet the exception to the doctrine

of stare decisis for decisions which are not adequately supported in reason.         See

generally Mayhugh v. Coon, 460 Pa. 128, 135, 331 A.2d 452, 456 (1975)

(discussing stare decisis and the applicable exceptions). Pending such reevaluation, I

accept that principles of statutory construction may be employed to satisfy the

ostensible notice requirement embodied in the Bell footnote, and thus, to supply


                           [J-85-2020][M.O. – Wecht, J.] - 3
maximum-sentence designations that are otherwise absent on the face of a sentencing

statute.

       In the present case, along these lines, I credit the Commonwealth’s position that

the decision of the Supreme Court of the United States in Baldwin v. New York, 399

U.S. 66, 90 S. Ct. 1886 (1970) -- holding that sentences of imprisonment beyond six

months could not be deemed petty, see id. at 69, 90 S. Ct. at 1888 -- provides a ceiling

of six months for traffic offenses, such as the present one, that the Legislature has

couched as “summary.” 75 Pa.C.S. §1543(b)(1.1)(i). In this regard, the main, operative

principle of statutory construction is the presumption that the Legislature did not intend

to violate constitutional norms. See 1 Pa.C.S. §1922(3).

       For these reasons, I would affirm the order of the Superior Court, albeit based on

an alternative rationale.




                            [J-85-2020][M.O. – Wecht, J.] - 4